DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
 This Office Action is in response to Applicant’s amendment filed 8/11/2022 wherein Claims 1 and 5-12 are amended, Claim 20 is previously withdrawn, and no claims are newly added or canceled. Therefore, claims 1-20 are currently pending wherein claim 20 is withdrawn.
The Applicant’s amendment to the claims has overcome each and every claim objection previously set forth in the Non-Final Rejection dated 5/11/2022. Therefore, each and every claim objection previously set forth in the Non-Final Rejection is withdrawn at this time.
The Applicant’s amendments to the claims have overcome each and every claim rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final dated 5/11/2022. Therefore, each and every claim rejection under 35 U.S.C. 112(b) set forth in the Non-Final Rejection is withdrawn at this time.
Response to Arguments
Applicant’s arguments, see pages 10-13, filed 8/11/2022, with respect to the rejection(s) of claim(s) 1-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Suzuki (US 2020/0061352 A1) in view of Falotico et al. (US 2007/014112 A1).
The Examiner found the Applicant’s arguments to be persuasive because the calculation of the ratio of a cross-sectional area of the second layer to a cross-sectional area of the first layer (the cross-sectional area of the second layer/ the cross-sectional area of the first layer) is further explained to be calculated without the void (empty space) of the multilayered tube. Page 12 of the Applicant’s arguments shows the explicit formula for calculating the claimed ratio.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-10, 13-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2020/0061352 A1) in view of Falotico et al. (US 2007/0141112; hereinafter referred to as Falotico).
With regards to claim 1, Suzuki discloses (Fig. 1 and 7) a catheter (10; see [0028] and [0107]) having a distal side (see near 180 in Fig. 1) and a proximal side (see near 191 in Fig. 1) comprising:
a shaft (400 in Fig. 7; see [0107]) having an outer tubular member (110; see [0034] and [0163]), and 
an insertion member (130 which comprises the layers of 140, 150, 450; see [0164-0167]) wherein at least a part of the insertion member in an axial direction thereof is disposed in the outer tubular member (see Fig. 7), 
at least one of the outer tubular member or the insertion member is a multilayer tube (see the insertion member being a multilayer tube [0164] “An inner tube shaft 130 was formed by co-extrusion molding in which a three-layer tube”) having a first layer (140; see [0164-0165]) and a second layer (150, 450; see [0164] and [0166-0167]) laminated with the first layer (see Fig. 7), 
wherein in a cross-section that is perpendicular to an axial direction of the multilayer tube, a ratio of a cross-sectional area of the second layer to a cross-sectional area of the first layer (the cross-sectional area of the second layer/ the cross-sectional area of the first layer) is 0.7 or less, 
Drawing support from at least paragraphs [0164-0167] of Suzuki, the Examiner notes the cross-sectional area of the first layer is calculated from the following formula:
((outer diameter of insertion member / 2)2 x π) – (( inner diameter of insertion member + (thickness of layer B x 2) + (thickness of layer A x 2)) / 2)2 x π)
=(( 0.58mm / 2)2 x π) – (((0.44mm + (0.01mm x 2) + (0.015mm x 2)) / 2)2 x π)
= 0.0756mm2
Likewise, the Examiner notes that the cross-sectional area of the second layer is calculated form the following formula:
((inner diameter of insertion member + (thickness of layer B x 2) + (thickness of layer A x 2) / 2)2 x π) – ((inner diameter of insertion member / 2)2 x π)
= ((0.44mm + (0.01mm x 2) + (0.015mm x 2)) / 2)2 x π) – (0.44mm / 2)2 x π)
= 0.0365mm2
Therefore, according to the above formulas, the calculation of the ratio of the cross-sectional area of the second layer to the cross-sectional area of the first layer is equal to 0.483 which is less than 0.7.
=0.0365mm2/0.0756mm2
= 0.483
wherein the material constituting the second layer has a lower melting point than that of the material constituting the first layer (see [0165-0167] “the second layer 150 has a melting point lower than the melting point of the first layer 140” and “the melting point of the third layer 450 has a melting point lower than that of the first layer”), 
wherein in the cross-section that is perpendicular to the axial direction of the multilayer tube, an initial roundness calculated by equation (1) is 92% or more and wherein equation (1) is (see [0164] based on this disclosure the cross-section of the insertion member which is the multilayer tube is a circle and therefore the minor and major axis outer diameters are equal. Therefore, the initial roundness calculated by equation (1) is 100%): 
(1) initial roundness (%) = (a minor axis outer diameter of the multilayer tube / a major axis outer diameter of the multilayer tube) x 100.
However, Suzuki is silent with regards to a material constituting the second layer has a higher degree of crystallinity than that of a material constituting the first layer.
Nonetheless, Falotico teaches a material constituting the second layer has a higher degree of crystallinity than that of a material constituting the first layer (see [0027] “a biocompatible polymer of…a higher degree of crystallinity…is more suitable for forming the innermost layer or the inner layers in the present invention, since the layer)s_ formed by such a polymer is more resistant to the same solvent(s) than the outer layer(s) and thereby allows for sequential coating of the outer layer(s)”, [0029], and [0031]; wherein the inner layer is the second layer and the outer layer is the first layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the material constituting the second layer of Suzuki such that the material constituting the second layer has a higher degree of crystallinity than that of a material constituting the first layer. One of ordinary skill in the art would have been motivated to make this modification, as Falotico teaches that having the innermost layer at a higher degree of crystallinity allows for sequential coating of the outer layer(s) (see [0027] of Falotico).
The catheter of Suzuki modified in view of the teaching of Falotico will hereinafter be referred to as the catheter of Suzuki and Falotico.
With regards to claim 2, the catheter of Suzuki and Falotico teaches the claimed invention of claim 1, and Suzuki further teaches (Figs. 1 and 7) the second layer (150, 450; see [0164] and [0166-0167]) is disposed more inside in a radial direction than the first layer (140; see [0164-0165] and Fig. 7).
With regards to claim 3, the catheter of Suzuki and Falotico teaches the claimed invention of claim 1, and Suzuki further teaches (Figs. 1 and 7) the insertion member (see 130 which comprises the layers of 140, 150, 450; see [0164-0167]) is the multilayer tube (see the insertion member being a multilayer tube [0164] “An inner tube shaft 130 was formed by co-extrusion molding in which a three-layer tube”).
With regards to claim 4, the catheter of Suzuki and Falotico teaches the claimed invention of claim 3, and Suzuki further teaches (Figs. 1-2 and 7) the insertion member (see 130 which comprises the layers of 140, 150, 450; see [0164-0167]) has a first lumen (155; see [0035]) for a guide wire (200; see [0034]).
With regards to claim 5, the catheter of Suzuki and Falotico teaches the claimed invention of claim 3, and Suzuki further teaches (Figs. 1-2 and 7) the shaft (400; see [0107]) has a second lumen (115; see [0034]) for flow passage of a fluid and wherein the second lumen is disposed between an outside of the insertion member and an inside of the outer tubular member (see Fig. 7).
With regards to claim 7, the catheter of Suzuki and Falotico teaches the claimed invention of claim 5, and Suzuki further teaches (Figs. 1-2 and 7) when the fluid is supplied with  a rated burst pressure (RBP) into the second lumen (see [0004] “an outer tube shaft provided with a lumen (inflation lumen) for circulating a pressurizing medium (i.e. a liquid)”, [0034], [0038], and [0043]), and an outer diameter reduction rate of the insertion member at a point where an outer diameter of the insertion member becomes smallest is within 10% (The second lumen 115, as shown in Fig. 7, shows the smallest outer diameter of the insertion member 130 wherein as the insertion member does not reduce in diameter as the pressurized fluid/medium is supplied to inflate the balloon see [0100], [0165-0166]. Therefore, the outer diameter reduction rate of the insertion member is then 0% which is within 10%).
With regards to claim 8, the catheter of Suzuki and Falotico teaches the claimed invention of claim 5, and Suzuki further teaches (Figs. 1-2 and 7) a point where an outer diameter of the insertion member (130 which comprises the layers of 140, 150, 450; see [0164-0167]) becomes smallest is inside the second lumen (see Fig. 7 which shows a point where an outer diameter of the insertion member 130 becomes smallest to be inside the second lumen 115; wherein the outer diameter of the insertion member is constant, see [0100] and [0165-0166], therefore the outer diameter is the smallest within the second lumen)
With regards to claim 9, the catheter of Suzuki and Falotico teaches the claimed invention of claim 5, and Suzuki further teaches (Figs. 1-2 and 7) the second lumen (115; see [0034]) is provided on a distal side (see near 100 in Fig. 1 and at 115 Fig. 2A) of the shaft (400; see [0107]).
With regards to claim 10, the catheter of Suzuki and Falotico teaches the claimed invention of claim 5, and Suzuki further teaches (Figs. 1-2b and 7) a balloon (160; see [0028]) connected on a distal side of the second lumen (see Fig. 2a near 111 and [0038]).
With regards to claim 13, the catheter of Suzuki and Falotico teaches the claimed invention of claim 1, and Suzuki further teaches (Figs. 1-2 and 7) the material constituting the first layer (140; see [0164-0165] “a first layer 140 (polyamide resin layer containing the pigment)”) and the material constituting the second layer (150, 450; see [0164] “a second layer 140 (polyolefin resin layer), and a third layer 450 (maleylation-modified polyolefin resin layer)” wherein there is a typo within this paragraph regarding the second layer which should use reference numeral 150 rather than the recited 140 and [0166-0167]) are a thermoplastic resin (polyamide resins and polyolefins are examples of thermoplastic resins).
With regards to claim 14, the catheter of Suzuki and Falotico teaches the claimed invention of claim 1, and Suzuki further teaches (Figs. 1-2 and 7) the material constituting the first layer (140; see [0164-0165] “a first layer 140 (polyamide resin layer containing the pigment)”) is a polyamide-based resin.
With regards to claim 15, the catheter of Suzuki and Falotico teaches the claimed invention of claim 1, and Suzuki further teaches (Figs. 1-2 and 7) the material constituting the second layer (150, 450; see [0164] “a second layer 140 (polyolefin resin layer), and a third layer 450 (maleylation-modified polyolefin resin layer)” wherein there is a typo within this paragraph regarding the second layer which should use reference numeral 150 rather than the recited 140 and [0166-0167]) is a polyolefin-based resin.
With regards to claim 17, the catheter of Suzuki and Falotico teaches the claimed invention of claim 1, and Suzuki further teaches (Figs. 1-2 and 7) the second layer (150, 450; see [0164] and [0166-0167]) has a layer A (150), and a layer B (450) laminated with the layer A, and the layer B joins the first layer (140) and the layer A (see Fig. 7).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Falotico as applied to claim 5 above, and in further view of Fukaya et al (US 6,960,186; hereinafter referred to as Fukaya).
With regards to claim 6, the catheter of Suzuki and Falotico teaches the claimed invention of claim 5, however Suzuki is silent with regards to in a cross-section that is perpendicular to the axial direction of the insertion member, and after a pressure test that follows, a roundness of the insertion member calculated by the following equation (2) is of 75% or more, after the pressure test, 
wherein the pressure test is defined by (i)-(v),
(i) disposing a core material within the first lumen, 
(ii) placing the catheter under a 1 atm (atmospheric pressure) and 37°C water environment, 
(iii) applying pressure of rated burst pressure (RBP) + 1 atm (atmospheric pressure) to within the second lumen for 30 seconds, 
(iv) depressurizing the pressure within the second lumen to 1 atm (atmospheric pressure), and 
(v) repeating the above (iii) to (iv) 20 times; wherein equation (2) is: 
(2) roundness after pressure test (%) = (a minor axis outer diameter of the insertion member after the pressure test / a major axis outer diameter of the insertion member after the pressure test) x 100; 
wherein the minor axis outer diameter and the major axis outer diameter of the insertion member after the pressure test are measured at the same point where the minor axis outer diameter and the major axis outer diameter of the insertion member are measured upon the calculation of the initial roundness.
Nonetheless, Fukaya teaches (Figs. 9-15) in a cross-section that is perpendicular to the axial direction of the insertion member, and after a pressure test that follows, a roundness of the insertion member calculated by the following equation (2) is of 75% or more (see Col. 3, line 56 – Col. 4, line 18, Col. 20, lines 34-37, and Figs. 9-15 which depict the diameter being increased as the inflation pressure is increased; therefore as the disclosure of a diameter implies a circle this would indicate that the minor axis outer diameter of the insertion member after the pressure test would be equal to the major axis outer diameter of the insertion member after the pressure test as the diameter would increase constantly throughout the diameter of the circle; thus a roundness of 100% would be achieved), after the pressure test, 
wherein the pressure test is defined by (i)-(v),
(i) disposing a core material within the first lumen, 
(ii) placing the catheter under a 1 atm (atmospheric pressure) and 37°C water environment, 
(iii) applying pressure of rated burst pressure (RBP) + 1 atm (atmospheric pressure) to within the second lumen for 30 seconds, 
(iv) depressurizing the pressure within the second lumen to 1 atm (atmospheric pressure), and 
(v) repeating the above (iii) to (iv) 20 times (The specific steps of (i) – (v) of the pressure test are considered to be a product by process limitations. A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.);
wherein equation (2) is: 
(2) roundness after pressure test (%) = (a minor axis outer diameter of the insertion member after the pressure test / a major axis outer diameter of the insertion member after the pressure test) x 100
wherein the minor axis outer diameter and the major axis outer diameter of the insertion member after the pressure test are measured at the same point where the minor axis outer diameter and the major axis outer diameter of the insertion member are measured upon the calculation of the initial roundness (measuring the minor axis outer diameter and the major axis outer diameter of the insertion member after the pressure test at the same point where the minor axis outer diameter and the major axis outer diameter of the insertion member are measured upon the calculation of the initial roundness is considered to be a matter of design choice wherein one of ordinary skill would be able to measure both at the same point through routine optimization as there is finite number of points to measure at).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Suzuki and Falotico with a teaching of Fukaya such that in a cross-section that is perpendicular to the axial direction of the insertion member, and after a pressure test that follows, a roundness of the insertion member calculated by the following equation (2) is of 75% or more, after the pressure test wherein equation (2) comprises: (2) roundness after pressure test (%) = (a minor axis outer diameter of the insertion member after the pressure test / a major axis outer diameter of the insertion member after the pressure test) x 100; and wherein the minor axis outer diameter and the major axis outer diameter of the insertion member after the pressure test are measured at the same point where the minor axis outer diameter and the major axis outer diameter of the insertion member are measured upon the calculation of the initial roundness. One of ordinary skill in the art would have been motivated to make this modification, as Fukaya teaches that testing compliance is critical in ensuring that the vascular walls are not impaired by over-dilation when the balloon is subjected to high pressures (see Col. 3, line 56 – Col. 4, line 18 and Col. 20, lines 34-37 of Fukaya).

Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Falotico as applied to claim 3 above, and in further view Jacques (US 2003/0014008).  
With regards to claims 5 and 11, the catheter of Suzuki and Falotico teaches the claimed invention of claim 3, however, the catheter of Suzuki and Falotico is silent with regards to the shaft having a second lumen for flow passage of a fluid and wherein the second lumen is disposed between an outside of the insertion member and an inside of the outer tubular member and wherein the shaft has a third lumen for flow passage of a fluid, into which the fluid is supplied, and wherein the catheter has a balloon which is connected to the third lumen, on a distal side of the shaft.
Nonetheless, Jacques teaches (Figs. 1-2B) the shaft (see at 1 in Fig. 2b and see [0003]) having a second lumen (24; see [0039]) for flow passage of a fluid (see abstract and [0039]) and wherein the second lumen is disposed between the outside of the insertion member (see Examiner annotated Fig. 2b below; hereinafter referred to as Fig. A) and the inside of the outer tubular member (4).  

    PNG
    media_image1.png
    363
    728
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the shaft of the catheter of Suzuki and Falotico with a teaching of Jacques such that the shaft has a second lumen for flow passage of a fluid and wherein the second lumen is disposed between an outside of the insertion member and an inside of the outer tubular member. One of ordinary skill in the art would have been motivated to make this modification, as Jacques teaches that a lumen dedicated to infuse contrast media allows for fluoroscopic elucidation of the site being evaluated or manipulated (see [003] of Jacques).
The catheter of Suzuki and Falotico modified in view of Jacques will hereinafter be referred to as the catheter of Suzuki, Falotico, and Jacques.
With regards to the catheter of Suzuki, Falotico, and Jacques, Suzuki further teaches (Figs. 1-2 and 7) the shaft (400; see [0107]) has a third lumen (115; see [0034]) for flow passage of a fluid, into which the fluid is supplied, and wherein the catheter has a balloon (160; see [0028]) which is connected to the third lumen, on a distal side of the shaft (see Fig. 2a near 111 and [0038]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Falotico as applied to claim 1 above, and in further view of Jeon et al. (US 2015/0190624; hereinafter referred to as Jeon).
With regards to claim 12, the catheter of Suzuki and Falotico teaches the claimed invention of claim 1, however Suzuki is silent with regards a ratio of a Shore hardness of the material constituting the first layer to a Shore hardness of the material constituting the second layer (the Shore hardness of the material constituting the first layer / the Shore hardness of the material constituting the second layer) is 0.9 or more.
Nonetheless, Jeon teaches a ratio of a Shore hardness of the material constituting the first layer to a Shore hardness of the material constituting the second layer (the Shore hardness of the material constituting the first layer / the Shore hardness of the material constituting the second layer) is 0.9 or more (see [0022] wherein the first layer is the layer made of a resin composition and the second layer is the other layer made of the polypropylene based elastomer; wherein the 40A/35A ratio is equal to 1.14 which is 0.9 or more).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the material of the first layer and the material of the second layer of the catheter of Suzuki and Falotico such that a ratio of a Shore hardness of the material constituting the first layer to a Shore hardness of the material constituting the second layer (the Shore hardness of the material constituting the first layer / the Shore hardness of the material constituting the second layer) is 0.9 or more. One of ordinary skill in the art would have been motivated to make this modification, because Jeon teaches that this Shore hardness ratio has excellent kink resistance, toughness, transparency, and non-adsorption of drugs (see [0050] of Jeon).

Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Falotico as applied to claims 15 and 17 respectively above, and in further view of Ishibashi (JP 2007/236633A).
The machine translation of Ishibashi is provided by the Applicant within the Applicant’s IDS dated 6/24/2020. 
With regards to claim 16, the catheter of Suzuki and Falotico teaches the claimed invention of claim 15, however Suzuki is silent with regards to the polyolefin-based resin is a high-density polyethylene resin or a polypropylene resin.
Nonetheless, Ishibashi teaches that the polyolefin based resin is a high-density polyethylene resin (see [0084] “high density polyethylene…as inner layer” wherein the inner layer is the layer A of the second layer) or a polypropylene resin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the polyolefin-based resin of layer A of the second layer of the catheter of Suzuki and Falotico in view of a teaching of Ishibashi such that the polyolefin-based resin is a high-density polyethylene resin or a polypropylene resin. One of ordinary skill in the art would have been motivated to make this modification, as Ishibashi teaches high-density polyethylene resin as an example material to manufacture the layer A of the second layer of (see [0084] of Ishibashi).
With regards to claim 18, the catheter of Suzuki and Falotico teaches the claimed invention of claim 17, however Suzuki is silent with regards to a material constituting the layer B is a linear low-density polyethylene resin.
Nonetheless, Ishibashi teaches a material constituting the layer B is a linear low-density polyethylene resin (see [0084] “low density polyethylene…as intermediate layer” wherein the intermediate layer is the layer B of the second layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the material of layer B of the second layer of the catheter of Suzuki and Falotico in view of a teaching of Ishibashi such that a material constituting the layer B is a linear low-density polyethylene resin. One of ordinary skill in the art would have been motivated to make this modification, as Ishibashi teaches low-density polyethylene resin as an example material to manufacture the layer B of the second layer of (see [0084] of Ishibashi).
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 19, the closest prior art of record is Suzuki modified in view of Falotico. However, neither Suzuki nor Falotico teaches the outer tubular member and the insertion member are relatively movable in a distal and a proximal direction and the claim limitations of claim 1.
The closest prior art of record was Forman (US 5,415,636) which teaches the outer tubular member and the insertion member being relatively movable in a distal and a proximal direction. However, one of ordinary skill in the art would not have been motivated to modify the catheter of Suzuki and Falotico with the teaching of Forman as Suzuki teaches that the outer tubular member and insertion member are fusion-bonded together. Therefore, there would be no reason to modify the catheter in the manner described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783